Interim Decision #2301

MATTER OF MOMBO

In Deportation Proceedings
A-12239144
Decided by Board July 2, 197.4.
(1) Respondent, who entered the United States in 1960 as an exchange visitor, and who
has not been granted a waiver of the foreign residence requirement applicable to
exchange visitors, is precluded by the provisions of section 244(0(2) of the Immigration
and Nationality Act, as amended, from establishing statutory eligibility for suspension
of deportation.
(2) Respondent, an exchange visitor who participated in an educational program which
was financed in part by the United States Government, is precluded by the provisions of
section 212(eX0 of the Act, as amended, from establishing eligibility for adjustment of
status under section 245 of the Act, since he has not "resided and been physically
present in the country of his nationality or his last residence for an aggregate of at least
two years following departure from the United States."
(5) Neither the immigration judge nor the Board of Immigration Appeals has authority to
grant, or to review the denial of, a waiver of the two-year foreign residence requirement of section 212(e) of the Act, as amended. [Matter of Han, 10 I. & N. Dec. 53;
Matter of Rosenblatt, 10 1. & N. Dec. 154; and Matter of Irie, 10 I. & N. Dec. 372,
reaffirmed.)
CHARGE:
Order: Act of 1952---Section 241(a)(2) (8 U.S.C. 1251(a)(2)]—Exchange visitor—
remained longer.
ON BEHALF OF RESPONDENT:
Austin T. Fragomen, Jr., Esquire
Elmer Fried, Esquire
515 Madison Avenue
New York, New York 10022

ON BEHALF OF SERVICE:

Paul C. Vincent
Appellate Trial Attorney

In a decision dated March 16, 1973, the immigration judge found the
respondent deportable as charged, denied his application for suspension
of deportation, denied his application for adjustment of status, but
granted him the privilege of departing voluntarily from the United
States within 106 days in lieu of deportation. The respondent has appealed from that decision. The appeal will be dismissed.

Interim Derision #2301
The respondent is a native and citizen of Liberia who entered the
United States in 1960 as an exchange visitor pursuant to section
101(a)(15)(J) of the Immigration and Nationality Act. He participated in
an educational program which was financed in part by the United States
Government; (Tr. p. 4). The respondent has conceded deportability as a
nonimmigrant who remained beyond the authorized length of his stay.
The only issues on appeal involve his eligibility for suspension of deportation and adjustment of status under sections 244 and 245, respectively, of the Act.
Section 244(f)(2) of the Act provides that the provisions relating to
suspension of deportation shall not be applicable to an alien who was
admitted to the United States pursuant to section 101(a)(15)(J) of the
Act. Therefore, we agree with the immigration judge that the respondent is not eligible for suspension of deportation under section 244.
In order to show eligibility for adjustment of status under section 245
of the Act, an alien must establish, among other things, that he is
eligible to receive an immigrant visa and that he is admissible to the
United States for permanent residence. Section 212(e)(i) of the Act
provides, in part, that a person who was admitted to the United States
under section 101(a)(15)(J) of the Act, and who participates in a program

financed wholly or partially by an agency of the United States Government, shall not be eligible to apply for an immigrant visa or permanent
residence until he has resided and been physically present in the country of his nationality or last residence for an aggregate of at least two
years following departure from the United States. The respondent has
not met this requirement. We agree with the immigration judge that the
respondent is not eligible for adjustment of status under section 245 of
the Act.
Under certain circumstances, the Attorney General may waive the
two -year foreign residency requirement of section 212(e), thus removing that ground of ineligibility for an immigrant visa. The Attorney
General's authority to grant such a waiver has been delegated to the
district director. See 8 CFR 103.1(f). The respondent applied for a
waiver under section 212(e), and in a letter dated February 10, 1969, the
district director denied that application. The immigration judge concluded that he had no authority to review the district director's denial of
the waiver. On appeal, counsel contends that the immigration judge

erred in reaching that conclusion.
We have held that neither the immigration judge nor the Board has
authority to grant, or to review the denial of, the waiver contained in
section 212(s) of the Act. Matter of Irie, 10 I. & N. Dec. 372 (BIA, 1963);
Matter of Rosenblatt, 10 I. & N. Dec. 154 (BIA, 1963); Matter of Han,
10 I. & N. Dec. 53 (BIA, 1962). Counsel has asked us to overrule our
prior decisions. Upon consideration of the contentions advanced by
2

Interim Decision #2301
counsel in his briefs and during oral arguments, we conclude that the
position we took in Irie, Rosenblatt, and Han was correct and should be
reaffirmed.'
We note that the immigration judge granted the respondent more
than three months in which to depart voluntarily from the United
States, in order to allow sufficient time for the processing of another
application for a waiver of the two-year foreign residence requirement.
Since more than a year has paassed since the immigration judge's
decision, the respondent has certainly had abundant time to pursue his
application for a waiver. We have received no information to indicate
that such a waiver has been obtained.
The immigration judge's decision was correct. The appeal will be
dismissed.
ORDER: The appeal is dismissed.

Further order: Pursuant to the immigration Judge's order, the re-

spondent is permitted to depart from the United States voluntarily
within 106 days from the date of this order or any extensions beyond
that time as may be granted by the district director; and in the event of
failure so to depart, the respondent shall be deported as provided in the
immigration judge's order.

' Section 212(e) of the Act was amended in 1970. That amendment, however, has no
effect on our holding that the immigration judge and the Board both lack jurisdiction over
waiver applications under section 212(e). Jurisdiction to review a district director's denial
of an application for a waiver under section 212(e) Is now specifically vested in the
Regional Commissioner. 8 CFR 212.7(c); 8 CFR 103.1(e)(9).

3

